Citation Nr: 0407097	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  02-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of partial 
meniscectomy of the right knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1988 to October 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2002, the veteran filed a claim for a temporary 
total evaluation based on surgery for his service-connected 
right knee and for an increased rating for his service-
connected right knee disability.  In an April 2002 rating 
decision, the RO assigned a temporary total evaluation based 
on surgical treatment necessitating convalescence, effective 
March 19, 2002, and assigned a 10 percent evaluation for 
right knee partial meniscectomy, effective May 1, 2002, in 
essence denying the claim for an increased rating.  The 
veteran timely filed a notice of disagreement with respect to 
the denial of an increased rating.  The RO issued the veteran 
a statement of the case, and the veteran thereafter perfected 
his appeal.  In an August 2003 rating decision, the RO 
increased the rating to 20 percent, effective May 17, 2001, 
with the rating to resume on May 1, 2002, after the period of 
convalescence.  The veteran has not indicated that he is 
satisfied with this rating.  Thus, the claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  


FINDING OF FACT

The veteran's residuals of a partial meniscectomy of the 
right knee are manifested by impairment that results in 
chronic and recurrent pain on motion, functional loss, and 
slight overall limitation of motion of the knee due to pain; 
however; even when pain is considered, the veteran's 
postoperative right knee disability is not shown to result in 
functional loss consistent with or comparable to limitation 
of motion of the right leg to 15 degrees on flexion or to 20 
degrees on extension, or to otherwise result in functional 
loss due to limitation of motion that warrants the assignment 
of a higher evaluation.  




CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for residuals of a partial meniscectomy of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 
5259, 5260, 5261, 5262, 7805 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 was enacted during the course of this 
appeal.  Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(hereinafter VCAA).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the U.S. Court of Veterans Appeals held that a service-
connection claimant must be given a VCAA-complying notice 
before an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  Such a notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."

In this case, although the VCAA notice letter of February 
2002 that was provided to the veteran does not contain the 
"first element," the Board finds that the veteran was 
otherwise fully notified of the information and evidence not 
of record that is necessary to substantiate his claim.  The 
veteran was provided with a copy of the appealed April 2002 
rating decision, the May 2002 statement of the case, the 
August 2003 rating decision, and an August 2003 supplemental 
statement of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determination made regarding his claim.  Specifically, 
the documents contained the pertinent provisions of the VA's 
Schedule for Rating Disabilities, including diagnostic codes 
and associated rating criteria and provisions regarding 
functional loss and disability involving joints.  See 38 
C.F.R. Part 4 (2003).  By way of these documents, the veteran 
was also specifically informed of the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the February 2002 letter 
informed the veteran that VA would attempt to obtain relevant 
records, including medical and employment records and records 
from any federal agencies.  In this regard, the letter asked 
the veteran to identify (by name, address, and approximate 
time frame) any person, agency, or company that has records 
pertinent to his claim.  Moreover, the letter asked the 
veteran to complete an authorization form for each doctor or 
hospital that had treated him so that VA could request those 
records.  The letter also asked the veteran to inform VA of 
any additional information or evidence that might help 
support his claim.  Furthermore, the letter informed the 
veteran that it is his responsibility to ensure that VA 
receives all requested records.  Additionally, in a January 
2004 letter, VA provided the veteran with another opportunity 
to submit any additional evidence concerning his appeal.  
Thus, the Board finds that the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could 
submit any information or evidence in support of his claim.  
See Pelegrini v. Principi, supra. 

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice VA medical records, VA 
examination reports, and assertions made by the veteran in 
support of his claim.  Additionally, in his February 2002 
claim, the veteran acknowledged the VCAA and stated that he 
had no additional evidence except for outpatient treatment 
records at the VA Medical Center (VAMC) in Columbia, South 
Carolina, and the VA Outpatient Clinic in Greenville, South 
Carolina.  In response to the February 2002 VCAA notice, the 
veteran, in a March 2002 statement, again indicated that his 
only evidence consists of treatment records at the above VA 
facilities.  The Board observes that those records have been 
associated with the claims file.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements is harmless error.  Therefore, the Board finds 
that adjudication of the claim of entitlement to an increased 
rating for postoperative right knee disability poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, supra.

II.  Factual Background

At a May 2001 VA outpatient visit, the veteran complained of 
increasing pain in the right knee over the past several years 
aggravated by activity.  The veteran reported having prior 
surgery on his right knee.  The veteran stated that he can 
walk about 75 yards before experiencing severe pain in the 
knee joint.  He reported swelling and catching episodes, and 
that he had been using over-the-counter pain medications but 
that they were ineffective.  

The examiner noted that the veteran wore a neoprene knee 
sleeve and walked with a mild limp.  The examiner reported no 
swelling or effusion, moderate subpatellar crepitation on the 
right, and that the knee seemed stable.  He also found the 
veteran to have full flexion with increasing pain and full 
extension.  Lastly, the examiner noted crepitation and pain 
with McMurray maneuver.  

During an August 2001 VA outpatient visit, the veteran 
complained of pain, clicking, and popping in the right knee, 
which were worse getting out of chairs and going up and down 
stairs.  The veteran reported intermittent swelling but no 
locking of the knee.  Lastly, he reported having multiple 
surgeries on the knee.

The examiner found the veteran to have a range of motion from 
0 to 120 degrees.  He noted a well-healed wound just medial 
to the patella.  He found no effusion.  He observed that the 
lateral posterior drawer line on the medial joint line was 
tender to palpation.  Additionally, the examiner observed 
pain with McMurray maneuver, no anterior translation on 
anterior drawer sign, and a negative Lachman test.  He also 
reported mild repositive patellogram with some mild 
patellofemoral crepitus and that the veteran's lower 
extremity was otherwise neurovascularly intact.  In addition, 
the examiner reported that radiographs showed preservation of 
both medial and lateral joint interval and some osteophytic 
changes on the mediolateral femoral condyles.  He then 
reported that a recent (July 2001) magnetic resonance imaging 
study (MRI) of the knee showed a horizontal and oblique tear 
involving the body and posterior horn of the medial meniscus 
that appeared to be mainly extra-articular near the joint 
capsule.  The examiner also noted some degenerative tears of 
the lateral meniscus and degenerative changes of both 
menisci.  

In March 2002, the veteran underwent a VA examination, at 
which time he complained of recurrent clicking, popping, and 
effusions of the right knee with no giving way.  The veteran 
reported that the pain was more in the medial side than the 
lateral side, and that he was not taking medication or 
undergoing physical therapy.  

The examiner noted a 5 cm, healed, anterior, medial scar that 
was benign without signs of infection or tenderness to 
palpation.  Range of motion was observed to be from 0 to 130 
degrees, and the knee was stable to anterior and posterior 
varus valgus stress.  The examiner noted tenderness to 
palpation of the patellofemoral joint, where the veteran has 
crepitus, and of the posterior medial joint line; but that 
the remainder of the joint line is nontender to palpation.  
The examiner then found no effusion of the knee; no posterior 
lateral corner problems; negative Apley's and McMurray's; and 
no focal motor or sensory deficits in the right lower 
extremity with a 2+ dorsalis pedis pulse.  

Additionally, March 2002 radiographs noted minimal 
degenerative changes of all three joint compartments, 
minimized joint spaces, and no patellar tilt.  Lastly, a July 
2001 MRI revealed thickening of the lateral and medial 
patellar retinacula which could be due to the prior surgery 
of trauma; and an oblique tear involving the body and 
posterior horn of the medial meniscus.  

In late March 2002, the veteran underwent right knee 
arthroscopy and partial medial meniscectomy consisting of 
irrigation and debridement of the knee and debridement of the 
posterior horn meniscus tear.  

Following surgery, in April 2002, the veteran reported that 
the pain in the medial aspect of his right knee was much 
improved, but that he still had pain along the lateral aspect 
of the knee.  The veteran stated that he was still using 
crutches and that he had not returned to work.  The examiner 
noted that the veteran was well-healed and that he had a mild 
effusion.  Range of motion was observed to be from 10 to 100 
degrees.  The examiner found minimal medial and lateral joint 
line tenderness and strength to be 4/5 versus 5/5 on the 
opposite side.  The examiner instructed the veteran to 
discontinue the use of crutches as soon as possible and that 
he could return to work as soon as he felt comfortable.  In a 
subsequent April 2002 VA progress note, the examiner reported 
that he had instructed the veteran on the proper use of a 
cane and that no additional treatment was necessary.  Lastly, 
in May 2002, the veteran reported that he had returned to 
work and that he had ongoing crepitation but with no swelling 
or acute pain.  The examiner informed the veteran that, 
operatively, the veteran had arthritic changes for which 
there was no active treatment.  The examiner provided the 
veteran with a note indicating that he might return to his 
regular employment.  

The veteran underwent second VA examination in June 2003, at 
which time he complained of intermittent, sharp, shooting 
pains that were increased by prolonged sitting and standing.  
The veteran stated that ice decreases this pain.  The also 
stated that he has not had any aspirations, particularly 
since surgery.  He reported popping of the knee but no 
swelling, locking or giving way; and that he could walk one-
half to one mile.  He also reported that he could go up and 
down stairs leading with his right or left leg bipedally.  

The examiner reported well-healed arthroscopic portals and an 
8 cm medial joint line scar.  The examiner found stable and 
fluid range of motion of the knee from 0 to 125 degrees with 
moderate pain at the terminus of flexion.  He also found 
significant medial joint line tenderness with stable anterior 
drawer and Lachman testing.  The examiner then assessed the 
veteran with traumatic injury to the right knee with medial 
meniscus injury requiring two surgeries now with evidence of 
early arthritis based on physical examination.  

III.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
Where the Rating Schedule does not provide a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2003).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  

Pursuant to Diagnostic Code 5259, a 10 percent evaluation is 
assigned for removal of semilunar cartilage that is 
symptomatic.  Pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.  
Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

The Board also notes Diagnostic Codes 5003 and 5010, which 
provide for the evaluation of degenerative arthritis on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
In the absence of limitation of motion, the following 
evaluations are assignable: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, 10 percent; with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, 20 percent.  

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran is currently evaluated as 20 percent disabling 
for right knee partial meniscectomy under Diagnostic Codes 
5259, 5260, and 5261, 38 C.F.R. § 4.71a (2003).  

The Board finds that the preponderance of the evidence is 
against a finding that his right knee disability warrants a 
rating greater than 20 percent.  In this regard, the Board 
notes that although his right knee disability is productive 
of significant pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings reported in the May and August 2001 VA 
outpatient notes and the March 2002 and June 2003 VA 
examination reports, which are consistent with a 
noncompensable evaluation under both Diagnostic Codes 5260 
and 5261, a rating greater than 20 percent is not 
appropriate.  The Board points out that, even in the April 
and May 2002 VA outpatient notes, shortly after the veteran's 
surgery and during which he was assigned a temporary total 
evaluation, his range of motion was only consistent with a 10 
percent evaluation.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee, other knee impairment of 
recurrent subluxation or lateral instability, or impairment 
of the tibia and fibula, and in the absence of clinical 
evidence of disability comparable to right knee ankylosis, 
other knee impairment of recurrent subluxation or lateral 
instability, or impairment of tibia or fibula, a rating 
greater than 20 percent under Diagnostic Codes 5256, 5257, or 
5262 is not warranted.  

Additionally, the Board observes that the March 2002 VA 
examination report noted a relatively small healed, anterior, 
medial scar that was benign without signs of infection or 
tenderness to palpation.  The Board also observes that the 
June 2003 VA examination report noted significant medial 
joint line tenderness; however, the examiner did not state 
that this tenderness was due to the post-surgical scar.  In 
light of the record, which shows that tenderness of the 
medial joint line was present prior to the March 2002 
surgery, the Board finds that the tenderness is due to the 
underlying knee pathology and not due to the subsequent scar.  
Even if the Board were to presume that the scar were the 
cause of the tenderness, the Board notes that Diagnostic Code 
7805 for other scars provides that the disability is to be 
rated based upon the limitation of function of the part 
affected, and because this impairment is already contemplated 
under Diagnostic Codes 5260 and 5261, the assignment of a 
separate evaluation would compensate the same pathology under 
different diagnostic codes and thus violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2003).  As such, under 
Diagnostic Code 7805, a separate rating is not warranted.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
right knee disability reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of an 
evaluation higher than those indicated above on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (2003).  There is no 
showing that the disability results in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations).  In this regard, the Board observes 
that the record fails to show, and the veteran does not 
contend, that his impairment has affected his employment.  
The only reference to any impact that his disability has on 
his employment is contained in an August 2003 informal 
conference report, in which the veteran stated that, if he 
climbs up and down a forklift many times during the day, he 
will have a lot of knee pain at the end of the day.  The 
veteran's statement does not amount to the marked 
interference contemplated by the regulations warranting 
extra-schedular consideration.  Moreover, the condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  In this regard, the Board 
observes that the record shows that the veteran has had only 
two surgeries for his right knee during the past 13 years 
since he was initially granted service connection in February 
1991.  Furthermore, the Board notes that he was compensated 
with temporary total evaluations during both of those periods 
of convalescence.  Given the circumstances, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
provide an additional basis for an evaluation in excess of 20 
percent for the veteran's postoperative right knee 
disability.


ORDER

Entitlement to an increased rating for residuals of a partial 
meniscectomy of the right knee is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



